Published Only in Ohio Law Abstract
On June 14, 1923, the Utilities Commission made an order, which order set forth that informal complaint had been made to the Commission that the Gas Co. had .notified certain of its consumers that service would be discontinued on certain lines after a certain date. The Gas Co. was ordered not to discontinue this service.
The Gas Co. now seeks to have this order set aside, claiming that the order was made without the filing of any formal complaint, without any notice to the Gas Co. and without any hearing; also that the Gas Co. was operating under franchises and grants and contractual rights entered into prior to the passage .of the act under Which the order was issued; and also that the order constitutes a confiscation of the Gas Co.’s property.